DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.

Notice of Vacated Action
	The request to suspend action in the request for continued examination form has been noted. Therefore, the Office action dated March 16, 2021 is hereby vacated. This Office action will set Applicant’s new period for response.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 and Bronson et al. reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. That is, the Examiner agrees with Applicant’s arguments that Bronson’s peripheral marks (equated to the claimed sub-areas) are outside of an active screen area, contrary to the language of claim 1. Accordingly, the rejections relying on Bronson et al. have been overcome and are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Olbrich (2005/0116931) in view of in view of Gordon (US # 5,786,804) in view of Johnston et al. (US # 6,791,531) in view of Platzker et al. (US # 5,528,263) and further in view of Hansen et al. (US 2001/0045940).
As to claim 1, Olbrich teaches a method (Fig. 5), comprising:
receiving image information in a user-manipulated device (Fig. 1, pointing device “108”) including a camera (Fig. 5, step “502”; [0021], lines 3 and 4), the image information corresponding to a captured scene which includes a display image including a display screen having an active screen area with a boundary edge in the field of view of the camera ([0032], lines 3-5) and background around the display image ([0023], lines 8-11);
	detecting within the display image one or more sub-areas (Fig. 5, step “510”) using computer-implemented image processing ([0047], lines 9-12); and
	controlling an application using the detected one or more sub-areas (Fig. 5, step “516”; [0050]).
	The claim differs from Olbrich in that it requires (1) that the display image be an image of a display device having a screen with a boundary edge, (2) that the method include the step of at least partially isolating the display image from the background using computer---implemented image processing and known characteristics of the display screen of the display device, and (3) 
	(1) In the same field of endeavor, Gordon discloses a remote control (Fig. 1, controller device “10”) for an interactive television having a screen with a boundary edge (col. 7, lines 63 and 64; col. 1, lines 19-22). The remote control includes an image capturing device for capturing images (Fig. 1, sensor array “16”) and processing circuitry to determine the movement of the remote control based on the captured images (Fig. 2; col. 5, lines 16-22). The movement of the remote control is then communicated to the television to control a cursor displayed on the television screen (col. 7, lines 59-64). In light of the teaching of Gordon, the Examiner submits that it would have been obvious to one of ordinary skill in the art at the time of the instant application’s filing to adapt Olbrich’s system for use in a remote control for an interactive television, where instead of capturing an image of a projected image, the captured image is that of the television’s screen. An artisan of ordinary skill in the art would recognize that this would predictably result in movement of the television’s cursor using Olbrich’s method, selection of items on the television screen through actuation of the buttons on Olbrich’s pointing device, and communicating the movement and selection to the television using the communications mechanism of Olbrich’s pointing device.  
	(2) Further in the same field of endeavor, Johnston et al. discloses a device for controlling the cursor on a display screen by tracking the movement of a pointer (Figs. 3 and 4). When tracking movement, the device generates a position signal corresponding to an object of interest in a captured image. The object of interest is assumed to be the brightest in the image and determined by eliminating other objects of inferior brightness or objects that do not meet other criteria from object detection (Fig. 9; col. 14, line 50 – col. 15, line 5; col. 15, lines 32-43). In 
	(3) Further in the same field of endeavor, Platzker et al. discloses a video display system including a projector that projects a video image and a camera that captures an image of the projected image (Fig. 1). Using corner markings that protrude from the boundary edge of the projected image–that is, are distinct from the boundary edge–and are part of the projected image (Fig. 1, corner markings “27”), the captured image is used to calibrate the projected image to correct distortion (col. 10, lines 51-60). Lastly, in the same field of endeavor, Hansen discloses an interactive display system (Fig. 1) including a projector that projects an image (Fig. 1, video projector “12”), a user-control pointer (Fig. 1, pointer “24”) used to control a cursor (Fig. 1, cursor “26”) and displayed contents on the projected image ([0018], lines 7-13), and a camera/computer system (Fig. 1, camera “14” and computer “10”) that captures an image of projected image ([0019], lines 1-3) and detects corner fiducials (Fig. 1, corner fiducials “C1-C4”) projected as part of the projected image (Fig. 3, step “52”) whose position is known a priori to calibrate the projected image ([0023]), like Platzker et al. However, Hansen further discloses that the detected fiducials may also be used to detect a relative position between them and the cursor/pointer and accordingly control the displayed projected image ([0056], lines 13-18). 
a priori would quicken and simplify the cursor position determination process, thereby reducing lag between the pointer movement and corresponding cursor movement. Additionally, the Examiner submits that detecting protruding corner markings rather than simply the corner of the projected image represents a simple substitution of detection targets where Olbrich’s system can be re-programmed using known detection algorithms, resulting in a predictable process where protruding corner markings are detected rather than the corner and the system of Olbrich operates as originally intended.
As to claim 2, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the known characteristics of the display device include display device screen shape (see Johnston et al., col. 14, line 50 – col. 15, line 5; col. 15, lines 32-43).
Claims 4 and 5 will be addressed before claim 3.
As to claims 4 and 5, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1. The claims, however, differs from those references in that it requires that detecting within the display image one or more sub-images displayed by the display device comprises identifying the one or more sub-images based on one or more colors of 
In the same field of endeavor, Hansen discloses a system that detects the movement of pointer using a captured image of it based on its various properties, like color, shape, or intensity, and accordingly adjust movement of a cursor on a display screen (Fig. 1; [0011]). Although color and shape are used to detect the pointer rather than the fiducials, the Examiner nevertheless submits that it would have been obvious to one of ordinary skill in the art at the time of invention to use a color or shape of the corner markings of the system of Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, to determine the pointing device’s relative position/movement because this would result in optimal detection by ensuring that the corner markings have a unique feature and are not mistaken for another object within the camera’s field of view.
As to claims 3 and 6, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein detecting within the display image one or more sub-images displayed by the display device comprises identifying one or more properties of a corner marking (See the rejection of claims 4 and 5 above. Color and shape can be reasonably construed as properties.). However, although it is not stated expressly in any of the cited references, the Examiner takes official notice to the processes of detecting arbitrary templates (i.e. logos) and detecting text using OCR processing as well known and expected in the art. One of ordinary skill in the art would have been motivated to use either of these processes to project and detect an object/logo or text of interest in the displayed image of Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, to determine the relative movement of the pointing device because detecting unique objects or text would also optimize detection by 
    	As to claim 7, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the display device is a TV (see Gordon, col. 1, lines 19-22).
	As to claim 8, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the image processing is implemented using computer circuitry on the user--manipulated device (see Olbrich, Fig. 9A, controller “904” in pointing device “108”).
	As to claim 9, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the image processing is implemented using computer circuitry separate from the user-manipulated device (see Olbrich, Fig. 9B; controller “904” in computing device “106”).
	As to claim 10, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the controlled application is implemented using computer circuitry separate from the user-manipulated device (see Olbrich, [0034], lines 1-5).
	As to claim 11, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein the known characteristics of the display device include display device screen brightness relative to the background (see Olbrich, [0023], lines 8-10; see Johnston et al., Fig. 9 and col. 15, lines 32-43).
	As to claim 12, Olbrich, as modified by Gordon, Johnston et al., Platzker et al., and Hansen, teaches the method of claim 1, wherein detecting within the display image one or more sub-images displayed by the display device comprises determining a boundary of the one or {Additionally, the Examiner submits that the systems of the references inherently have some knowledge of the corner marking boundary so as to differentiate them from other display objects.}). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
6/21/2021